Simmons, C. J.
When this case was here before, this court decided that under the facts disclosed by the record the plaintiff was not entitled to recover, and reversed the judgment of the court below refusing a new trial, at the instance of the defendant. See 114 Ga. 133. After reading and comparing the two records, it is now decided that the present record is substantially like the former one as to' all the material facts of the case, and that the trial ' judge did not err in directing a verdict for the defendant.

Judgment affirmed.


All the Justices concur.